Citation Nr: 0520880	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  02-14 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for depression, also 
claimed as a somatoform disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from 
January 1970 to July 1977.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2001 RO decision which denied service 
connection for residuals of a low back injury and depression.  
In February 2005, the veteran testified at a Travel Board 
hearing before the undersigned member of the Board.

Upon consideration of the record, the Board finds that there 
is a further VA duty to assist the veteran in developing 
evidence pertinent to his claims for service connection.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Thus, the appeal is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

The veteran seeks service connection for residuals of a low 
back injury and depression.  His service medical records show 
treatment for back problems and depression on several 
occasions during service.  Post-service medical records 
likewise show treatment for these conditions on several 
occasions during the late 1990s and early 2000s, with varying 
diagnoses being made.

Upon review of the evidence of record, the Board notes that 
the veteran has not been given VA examinations regarding the 
claimed disabilities.  Given the evidence of treatment during 
service and the existence of current back and psychiatric 
disabilities, the Board finds that prior to further 
adjudication of the claims the veteran should be given VA 
examinations which address the existence of any current back 
and psychiatric disabilities and provide an opinion on 
whether there is a relationship between any such disabilities 
and the veteran's period of military service.  38 C.F.R. 
§ 3.159(c)(4).  Any updated treatment records should also be 
obtained.

Accordingly, this matter is hereby REMANDED for the following 
actions: 

1.  Ask the veteran to identify all 
sources of VA and non-VA treatment, since 
active duty and whose records are not 
already in the claims file, concerning 
low back and psychiatric problems.  
Obtain copies of the related medical 
records which are not already associated 
with the claims file.

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current back disorder(s).  
The claims file should be provided to and 
be reviewed by the examiner.  The 
examiner should diagnose all current back 
disorders.  Based on examination 
findings, review of historical records, 
and medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to the approximate 
date of onset and etiology of all current 
back disorders, including the likelihood 
of any possible relationship with the 
veteran's military service.  The examiner 
should specifically elaborate whether it 
is at least as likely as not (50 percent 
probability or more) that there is a 
medical relationship between any current 
back disorders and the back symptoms and 
complaints which the veteran received 
treatment for during service.

3.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current psychiatric 
disorder(s).  The claims file should be 
provided to and be reviewed by the 
examiner.  The examiner should diagnose 
all current psychiatric disorders.  Based 
on examination findings, review of 
historical records, and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to the approximate date of onset and 
etiology of all current psychiatric 
disorders, including the likelihood of 
any possible relationship with the 
veteran's military service.  The examiner 
should specifically elaborate whether it 
is at least as likely as not (50 percent 
probability or more) that there is a 
medical relationship between any current 
psychiatric disorders and the psychiatric 
symptoms and complaints which the veteran 
received treatment for during service.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed necessary, 
readjudicate the claims for service 
connection in light of all pertinent 
evidence and legal authority, to 
specifically include all evidence 
submitted since the supplemental 
statement of the case.

5.  If any benefit sought on appeal 
remains denied, furnish the veteran and 
his representative a supplemental 
statement of the case and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.    
  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




